UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-1443


WILLIAM JOHN PETERSON,

                   Plaintiff - Appellant,

             v.

JACK RICHARD PETERSON; BEAUMONT COMPANIES, INC.,

                   Defendants - Appellees,

             and

THOMAS DENNIS PETERSON; THOMAS D. PETERSON, LLC,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-00038-AJT-TCB)


Submitted: September 21, 2017                               Decided: October 3, 2017


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William John Peterson, Appellant Pro Se. Miriam Rose Epstein, Tania M. L. Saylor,
PETERSON SAYLOR, PLC, Fairfax, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       William John Peterson appeals the district court’s order granting Defendants’

motion to dismiss Peterson’s civil action. In its dispositive order, the district court

explained that it granted the motion to dismiss for the reasons expressed at the motion

hearing, but the record does not contain a transcript of that hearing. An appellant has the

burden of including in the record on appeal a transcript of all parts of the proceedings

material to the issues raised on appeal. Fed. R. App. P. 10(b); 4th Cir. R. 10(c). By

failing to produce a transcript of the motion hearing, Peterson has waived review of the

issues on appeal that depend upon the transcript to show error. See generally Fed. R.

App. P. 10(b)(2); Keller v. Prince George’s Cty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).

As no error appears on the record before us, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            3